Exhibit 10.3

CONTRIBUTION AGREEMENT
(SAM Investments, Inc. — $528,529)

This CONTRIBUTION AGREEMENT (the “Agreement”) is made and entered into as of
February 17, 2016 (the “Effective Date”), by and among SAM Investments, Inc., an
Illinois corporation (the “Contributor”), Gunbarrel Road Alamosa, LLC, a
Delaware limited liability company and a wholly owned subsidiary of the
Operating Partnership (the “Recipient”), Gladstone Land Corporation, a Maryland
corporation (the “REIT”), Gladstone Land Partners, LLC, a Delaware limited
liability company (the “General Partner”), and Gladstone Land Limited
Partnership, a Delaware limited partnership (the “Operating Partnership”, and
together with the REIT, the General Partner and the Recipient, the “Recipient
Parties”).

W I T N E S S E T H:

WHEREAS, the Contributor has, subject to the terms and conditions enumerated
herein, agreed to contribute and transfer, and the Recipient has agreed to,
directly or indirectly, acquire all of the rights, title and interest in the
Property (the “Transactions”); and

WHEREAS, the parties intend to treat the contribution and transfer of the
Property in exchange for the OP Units to be issued hereunder as a nontaxable
contribution to a “partnership” in exchange for an interest in the “partnership”
for federal income tax purposes pursuant to Section 721 of the Internal Revenue
Code of 1986, as amended (the “Code”), and the Contributor and the Recipient
Parties shall report the transactions hereunder in a manner consistent with this
intention unless otherwise required by applicable law.

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
covenant and agree as follows:

1. Definitions.

(a) Defined Terms. As used in this Agreement, the following terms shall have the
following meanings when capitalized throughout this Agreement:

“Agreed Price” shall mean Five Hundred Twenty Eight Thousand Five Hundred Twenty
Nine and NO/100 Dollars ($528,529.00) less the prorations and adjustments
credited or charged to the Contributor pursuant to this Agreement.

“Closing Date” shall mean the day which is one (1) business day after the
expiration of the Inspection Period.

“Closing Consideration” shall mean that number of OP Units rounded to the
nearest whole number determined by dividing the Agreed Price by the Price per OP
Unit.

“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.

“Contributor’s Address” shall mean:

SAM Investments, Inc.
Attn: Steve Klemen
312 E. Buffalo Street, Suite 300
Milwaukee, WI 53202
(414) 431-3017 (T)
(414) 431-3063 (F)
Email: sklemen@crabel.com

With Copy to:

McClure & Eggleston, LLC
Attn: Peter M. Eggleston
1600 Broadway, Suite 920
Denver, CO 80202
(303) 953-5810 (T)
(303) 888-1866 (C)
(303) 294-0824 (F)

Email: peggleston@melawllc.com

With Additional Copy to:

Whyte Hirschboeck Dudek S.C.Attn: James R. Lowe
555 East Wells Street, Suite 1900

Milwaukee, WI 53202-3819

(414) 978-5417 (T)(414) 223-5000 (F)
Email: jlowe@whdlaw.com

“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit C attached hereto and incorporated by
reference herein.

“Earnest Money” shall mean the sum of Five Thousand Two Hundred Eight Five and
NO/100 dollars ($5,285.00), together with all interest accrued thereon.

“Governmental Entity” shall mean any governmental agency or quasi-governmental
agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
federal, state or local, or domestic or foreign.

“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended.

“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. local time at the Property on March 2, 2015.

“Improvements” shall mean all buildings, structures, and a grain storage
facility, and one (1) residence, together with all other appurtenances or other
facilities currently existing on the Property.

“Land” shall mean that certain real property located in Saguache County, State
of Colorado, comprising approximately 160 gross acres, as more particularly
described on Exhibit A attached hereto and incorporated herein by reference,
together with all rights (including without limitation all mineral rights,
timber rights, and development rights), easements, hereditaments and
appurtenances thereunto belonging.

“Lease” shall mean that certain lease to be effective as of the Closing Date by
and between Recipient or its permitted assignee, as landlord, and Tenant, in the
form attached hereto as Exhibit D and incorporated herein by reference.

“Lease Guarantor” shall mean Ernest Myers and Virginia Myers, jointly and
severally.

“Lease Guaranty” shall mean that certain Guaranty of Agricultural Lease dated
February 11, 2016 executed by Lease Guarantor in favor of Recipient, as landlord
under the Lease, and guarantying the obligations of Tenant under the Lease.

“OP Units” shall mean units of limited partnership interest in the Operating
Partnership.

“Owners of Contributor” shall mean Steve Klemen, Andrew Klemen and Mark Klemen.

“Partnership Agreement” shall mean that certain First Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, dated as of
October 7, 2014, as amended from time to time.

“Personal Property” shall mean any personal property used by Contributor in
conducting farming or in connection with operations or the processing or storage
of crops at the Property that will be conveyed to Recipient as part of this
transaction, if any, as more particularly described on Exhibit B attached hereto
and incorporated by reference herein. For the purposes hereof, the portion of
the Closing Consideration allocated to the Personal Property shall be
$35,000.00.

“Price per OP Unit” shall mean Eight Dollars and Eighty Five Cents ($8.85).

“Property” shall mean the Land, Improvements, and any Personal Property,
specifically including without limitation all Water Rights.

“Recipient’s Address” shall mean:

Gladstone Land Corporation
Attention: Bill Hughes
106 E. Apple Street
Freeburg, IL 62243
(618) 606-2887(T)
(618) 539-9885 (F)
Email: bill.h@gladstonecompanies.com

With copy to:

Gladstone Land Corporation
Attn: Joseph Van Wingerden
1521 Westbranch Drive
Suite 200
McLean VA 22102
(703) 287-5914 (T)
(703) 287-5801 (F)
Email: Joe.V@gladstonecompanies.com

With additional copy to:

Bass Berry & Sims PLC
Attention: Robert P. McDaniel, Jr.
100 Peabody Place, Suite 900
Memphis, TN 38103
(901) 543-5946 (T)
(888) 765-6437 (F)
Email: rmcdaniel@bassberry.com.

“Related Agreements” shall mean those agreements set forth on Schedule 1
attached hereto and incorporated herein by reference.

“Rule 3-14 Audit” means any audit required to comply with Rule 3-05 and/or
Rule 3-14 of Regulation S-X of the Securities and Exchange Commission of the
United States.

“Tenant” shall mean M&M Grain and Produce, LLC.

“Title Company” shall mean: Chicago Title Insurance Company.

“Title Company’s Address” shall mean:

Chicago Title Insurance Company
Attn: Melodie T. Rochelle
Vice President and Sr. Commercial Title Office
5516 Falmouth St., Ste. 200
Richmond, VA 23230
(804) 521-5713 (T)

(804) 521-5756 (F)

(804) 477-4771 (C)

Email: melodie.rochelle@fnf.com

“Water Rights” shall mean any and all water and water rights, well(s) and well
rights and well structures, ditch(es) and ditch rights and surface rights and
interests that are appurtenant to or available for use on the Property that
exist on the Effective Date.

(b) Additional Defined Terms. Terms that are not defined in Section 1(a) have
the meanings set forth in the sections below by using the convention of placing
such terms in quotations.

2. Contribution and Exchange. Subject to the terms and conditions set forth
herein and in exchange for the Closing Consideration, the Contributor hereby
covenants and agrees to transfer, convey, assign and deliver to the Recipient
(or such other entity as the Recipient Parties may designate, so long as such
entity is directly owned, by the Operating Partnership and, it being
acknowledged and agreed, that the Recipient shall not be released from any of
the Recipient’s agreements or undertakings set forth herein) at the Closing, and
the Recipient covenants and agrees to exchange and accept at the Closing, all
right, title and interest in, to and under the Property.

3. Consideration to the Contributor. At the Closing, the Operating Partnership,
in exchange for contribution and transfer of the Property by the Contributor to
the Recipient, shall issue the Closing Consideration to the Contributor. The
parties acknowledge and agree that the issuance of the OP Units to the
Contributor shall be reflected in the books and records of the Operating
Partnership or the applicable transfer agent, as appropriate, in accordance with
the Partnership Agreement. Without limiting any other provision herein, each
party hereto shall take such additional actions and execute such additional
documentation as may be required by the Partnership Agreement, or as may
reasonably be requested by the other parties, in order to effect the
Transactions.

4. Earnest Money. Within three (3) business days after Effective Date, the
Recipient Parties shall deposit the Earnest Money with the Title Company by wire
transfer or certified or cashier’s check. Said Earnest Money shall be refundable
to Recipient in accordance with this Agreement.

5. Recipient Parties Guarantee. The Recipient Parties each unconditionally and
irrevocably guarantee any and all obligations of the Recipient under this
Agreement.

6. Issuance of Closing Consideration. At the Closing, the Closing Consideration
shall be delivered to the Contributor. Notwithstanding anything herein to the
contrary, after the conclusion of a completed Closing, the Earnest Money shall
be refunded to the Recipient Parties by Title Company in good funds by wire
transfer.

7. Inspection Period; Refund of Earnest Money; Due Diligence Materials.

(a) Recipient shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Recipient deems appropriate
and to elect to either continue or terminate this Agreement, in Recipient’s sole
and absolute discretion, for any reason or no reason. Recipient may terminate
this Agreement, and receive a full refund of the Earnest Money, less $10.00 to
be retained by Contributor as consideration for entering into this Agreement, by
delivering written termination notice to Contributor at any time prior to
expiration of the Inspection Period. If Recipient does not so terminate this
Agreement, the Earnest Money shall thereafter be refundable to Recipient only as
expressly otherwise set forth in this Agreement, and this Agreement shall remain
in effect.

(b) Within five (5) days after the Effective Date, Contributor shall deliver to
Recipient at Contributor’s sole expense the Due Diligence Materials. For each
day of Seller’s delay in delivering all of the Due Diligence Materials beyond
five (5) days after the Effective Date, the Inspection Period and Closing Date
shall (at Purchaser’s option) be extended by one (1) day. Contributor shall also
promptly provide any other documents or information in Contributor’s possession
or control relating to the Property, the Lease, the Tenant, or any Contract that
is reasonably requested by Recipient.

8. Costs and Prorations.

(a) Recipient shall pay the costs of any Survey obtained by Recipient pursuant
to Section 12 hereof, the cost of any Rule 3-14 Audit, and the costs of any
Phase I environmental report obtained by Recipient. Contributor shall pay for
preparation of the deed of transfer, the premium for Recipient’s Title Policy,
defined below, and any costs of production of the title search or abstract for
the Property to the extent not included in the policy premium. Recipient shall
pay the documentary fee and applicable recording costs and filing fees
applicable to the deed of transfer and the conveyance of Water Rights, all
expenses incident to any financing obtained for the purchase of the Property.
All other closing costs shall be borne in accordance with the custom in Saguache
County, Colorado.

(b) Property taxes and assessments constituting a lien against the Property for
the year in which the Closing occurs and all other unpaid assessments with
respect thereto shall be prorated between the parties as of the Closing Date. In
the event such proration is based upon a previous year’s taxes or assessment,
after Closing, at such time as any of the taxes or assessments are capable of
exact determination, the party having the information permitting the exact
determination shall send to the other party a detailed report of the exact
determination so made. Within thirty (30) days after both Contributor and
Recipient shall have received such report, Contributor and Recipient shall
adjust the amounts apportioned pursuant to the estimates made at Closing to
reflect the exact determinations contained in the report, and Contributor or
Recipient, as the case may be, shall pay to the other whatever amount shall be
necessary to compensate for the difference.

9. Conditions Precedent To Recipient’s Obligations. Contributor acknowledges
that as a condition precedent to Recipient’s obligations hereunder, the
following shall occur on or before the Closing Date (or any earlier date
indicated below), any of which conditions may be waived by Recipient in its sole
discretion:

(a) Recipient shall have received a current Phase I environmental assessment
satisfactory to Recipient prepared by a competent licensed environmental
engineer satisfactory to Recipient that does not recommend a Phase II
environmental assessment and reflecting that there are no hazardous wastes,
hazardous materials or fuel (or other storage) tanks located below the surface
of the Property, and that the Property is in compliance with all applicable
environmental laws, ordinances, rules and regulations.

(b) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced
by a “marked up” Title Commitment, defined below, insuring Recipient as owner of
fee simple title to the Property, subject only to Permitted Exceptions, in the
amount of the Agreed Price, and containing such endorsements as Recipient shall
have reasonably requested.

(c) Subject to Sections 18 and 19 below, there shall have been no material
adverse change in the condition of any of the Property (including without
limitation any Improvements) after expiration of the Inspection Period and prior
to the Closing Date.

(d) Each and every representation and warranty of Contributor set forth in
Section 14 shall be true and correct in all material respects, and Contributor
shall not be in default under any of its other obligations under this Agreement,
as of Closing.

(e) There shall have been no material or adverse change to the financial
condition of Tenant from the Effective Date prior to Closing.

(f) No law shall have been enacted, entered, promulgated or enforced, and no
order shall have been issued, by any court of competent jurisdiction or other
Governmental Entity that prohibits the consummation of the Transactions, and no
governmental, judicial, administrative or adversarial proceeding (public or
private), any action, claim, lawsuit, legal proceeding, whistleblower complaint,
charge, accusation, petition, litigation, arbitration or mediation, any hearing,
investigation (internal or otherwise), probe or inquiry by any Governmental
Entity or any other dispute, including any adversarial proceeding (each, a
“Proceeding”) seeking such an order, shall be pending or threatened.

(g) The Lease and Lease Guaranty shall be in full force and effect in accordance
with its terms and conditions.

10. Conditions Precedent to Recipient’s and Contributor’s Obligations. Recipient
and Contributor acknowledge that as a condition precedent to Recipient’s and to
Contributor’s obligations hereunder, the following shall occur on or before the
Closing Date:

(a) Recipient has or anticipates entering into the Related Agreements, and
Recipient Parties and Contributor agree that the closing and completion of the
Related Agreements and the transactions contemplated therein are integrally
related to this Contribution Agreement. Therefore, the transactions described in
the Related Agreements shall be closed and completed as contemplated therein.

11. Closing; Deed.

(a) Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the Transactions contemplated herein, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Recipient and
Contributor, shall be held via the mails, through the Title Company at
10:00 a.m. on the Closing Date or such other place and time as the parties may
agree in writing.

(b) At Closing, Contributor shall convey to Recipient good, marketable and
insurable title to the Property by special warranty deed acceptable to Recipient
and the Title Company (the “Deed”), subject only to (i) standard exceptions for
real property taxes not yet due and payable, and (ii) any other matters which
are waived by, or acceptable to, Recipient pursuant to Section 13 below (the
“Permitted Exceptions”). The Land description in the Deed shall be the property
description from Contributor’s vesting deed(s); provided, that if Recipient
obtains a Survey of the Property, Contributor also agrees to execute and deliver
a recordable Quit Claim Deed to Recipient at Closing using the Survey
description. To the extent necessary and appropriate to convey Water Rights,
Contributor shall execute and deliver a quit claim deed, assignment of permits
or interests or by other appropriate conveyance (“Water Rights Conveyance
Instrument”) in addition to the Deed and other instruments provided for herein
in form and substance reasonably acceptable to Recipient. Personal Property to
be conveyed shall be conveyed by bill of sale.

12. Survey. During the Inspection Period, Recipient, at Recipient’s expense, may
cause a survey of the Property to be prepared by a surveyor selected by
Recipient (“Survey”).

13. Title. During the Inspection Period, Recipient shall procure a title
insurance commitment in the amount of $528,529.00 covering the Property issued
by the Title Company (the “Title Commitment”) and furnish a copy thereof to
Contributor. Recipient shall have ten (10) days after receipt of the Title
Commitment from Title Company to object to any matters shown on the Title
Commitment or Survey by written notice to Contributor (“Title Objection
Notice”). Recipient may also object to any new matters thereafter revealed by a
title update by subsequent Title Objection Notice to Contributor. Within five
(5) business days after receipt of Recipient’s Title Objection Notice,
Contributor shall either (i) deliver written notice to Recipient of any title or
Survey objections which Contributor elects not to cure, or (ii) cure or satisfy
such objections (or commence to cure or satisfy such objections as long as
Contributor reasonably believes such objections may be cured or satisfied at
least two (2) business days prior to Closing). In the event that Contributor
does not deliver written notice to Recipient of any title or Survey objections
which Contributor elects not to cure within such five (5) day period,
Contributor shall be deemed to have elected to cure all such objections. Within
five (5) business days after receipt of Contributor’s written notification that
Contributor elects not to cure a title or Survey objection, Recipient may
terminate this Agreement and receive a full refund of the Earnest Money by
delivering written notice thereof to Contributor. If Recipient does not so
terminate this Agreement, then any such title or Survey objection which
Contributor elects not to cure shall be deemed waived by Recipient and shall be
an additional Permitted Exception. If any objection which Contributor elects to
cure is not satisfied by Contributor at least two (2) business days before the
scheduled date of Closing, Recipient shall have the right to terminate this
Agreement, in which case the Earnest Money shall be returned to Recipient and
neither party shall have any further rights, obligations or duties under this
Agreement. If Contributor does cure or satisfy the objections at least two
(2) business days prior to Closing, then this Agreement shall continue in
effect. Any exception to or defect in title which Recipient shall elect to
waive, or which is otherwise acceptable to Recipient, shall be deemed an
additional Permitted Exception to title at Closing. Contributor covenants and
agrees not to alter or encumber in any way Contributor’s title to the Property
after the date hereof. Notwithstanding anything in this Agreement to the
contrary, Contributor shall cause any deed of trust, mortgage, deed to secure
debt, judgment or other lien for a liquidated sum encumbering the Property to be
released at or before Closing.

14. Contributor’s Representations and Warranties. As of the date hereof and as
of the Closing Date (as evidenced by Contributor’s downdate certificate to be
provided at Closing), Contributor represents, warrants and covenants to
Recipient that:

(a) Other than the Tenant under the Lease, which shall be effective at Closing,
there will be no parties in possession of any portion of the Property as lessees
or sublessees, and no other party has been granted an oral or written license,
lease, sublease, option, purchase agreement or other right pertaining to the
use, purchase or possession of any portion of the Property. Except as otherwise
disclosed, all Contracts are valid and binding in accordance with their
respective terms and conditions, are in full force and effect, and have no
uncured breach or default by any party. No off-sets or defenses are available to
any party under any Contract. All Contracts are cancellable upon not more than
thirty (30) days prior written notice. There are no leasing brokerage
agreements, leasing commission agreements or other agreements providing for the
payment of any amounts, and no commissions due, for leasing activities with
respect to the Property.

(b) The Contributor has not received notice of any default (nor is there any
default) under any note, mortgage, deed of trust or other security interest or
loan document or indebtedness related to or secured by the Property. The
execution and delivery of this Agreement, the consummation of the Transactions
herein contemplated and the compliance with the terms and provisions hereof will
not conflict with or (with or without notice or the passage of time or both)
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, loan agreement or instrument to which the
Contributor is a party or by which the Contributor or the Property is bound, any
applicable regulation or any judgment, order or decree of any court having
jurisdiction over the Contributor or the Property.

(c) The Contributor has not received any notice, nor is the Contributor aware,
of any violation of any ordinance, regulation, law, statute, rule or restriction
relating to the Property.

(d) There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against the Contributor or the Property.

(e) Contributor has been duly organized and is validly existing under the laws
of the State of Illinois. Contributor has the full right and authority to enter
into this Agreement and to transfer all of the Property to be conveyed by
Contributor pursuant hereto and to consummate or cause to be consummated the
Transactions contemplated herein to be made by Contributor. The person signing
this Agreement on behalf of Contributor is authorized to do so. This Agreement
constitutes, and all agreements and documents contemplated hereby (when executed
and delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Contributor, enforceable in accordance with their respective
terms. No other signatures or approvals are required to make this Agreement
fully enforceable by the Recipient with respect to the Contributor or the
Property. This Agreement constitutes, and all agreements and documents
contemplated hereby (when executed and delivered pursuant hereto) will
constitute, the valid and legally binding obligations of Contributor,
enforceable in accordance with their respective terms.

(f) The Contributor has and will convey to the Recipient good, marketable and
indefeasible title in fee simple to the Property, subject only to the Permitted
Exceptions.

(g) There is no pending or threatened condemnation or similar proceeding or
assessment affecting the Property or any part thereof, nor to the knowledge of
the Contributor is any such proceeding or assessment contemplated by any
Governmental Entity other than assessments relating to Water Rights and
Subdistrict No. 1 appearing in arrears on property tax notices. There will be no
claim against the Property or Recipient for or on account of work done,
materials furnished, and utilities supplied to the Property prior to the Closing
Date. There are no public plans or proposals for changes in road grade, access,
or other municipal improvements known to Contributor which would adversely
affect the Property or result in any assessment; and Contributor has no
knowledge or notice of any pending ordinance authorizing improvements, the cost
of which might be assessed against Recipient or the Property, is pending.

(h) Except as disclosed in the Due Diligence Materials, no Improvements on the
Land are located within the area determined to be within any flood hazard areas,
including the 100-year flood plain on the Flood Insurance Rate Map published by
the Federal Emergency Management Agency and/or by the United States Army Corps
of Engineers and/or the county or counties in which the Land is located and/or
the State of Colorado.

(i) Contributor has not entered into any agreement to dispose of its interest in
the Property or any part thereof, except for this Agreement.

(j) Contributor is not a party to any litigation which is still pending, and
knows of no threatened litigation, affecting or relating to the Property.

(k) Neither the Contributor, nor to Contributor’s knowledge, any other party has
ever caused or permitted any “hazardous material” (as hereinafter defined) to be
placed, held, located, or disposed of on, under, or at the Property or any part
thereof in forms or concentrations which violate applicable laws and
regulations, and, to Contributor’s knowledge, neither the Property nor any part
thereof has ever been used as a dump or storage site (whether permanent or
temporary) for any hazardous material. As used herein, “hazardous material”
means and includes any hazardous, toxic, or dangerous waste, substance, or
material defined as such in, or for purposes of, the Comprehensive Environmental
Response, Compensation Liability Act (42 U.S.C. Section 9601, et seq., as
amended) or any other “super fund” or “super lien” law or any other Federal,
State, or local statute, or law, ordinance, code, rule, regulation, order or
decree regulating, relating to, or imposing liability for standards of conduct
concerning any substance or material, as presently in effect. The Property does
not currently contain any underground storage tanks and any storage tanks
previously located on the Property have been removed in accordance with the
requirements of all applicable laws with “clean closure” or “no further action”
letter(s), or comparable letters, issued by the State of Colorado in connection
therewith. Without limiting the other provisions of this Section 14(k), there
has never been any release or spill in reportable quantities of oil, fuel or any
other substance stored in storage tanks of any kind on the Property.

(l) The Contributor (i) has duly and timely filed (or has had filed on the
Contributor’s behalf) all income, franchise, and other material tax returns
related to the Property and required to be filed by the Contributor, and
(ii) has paid (or has had paid on the Contributor’s behalf) all material taxes
shown as due on such tax returns and all other material taxes (whether or not
shown on such tax returns) that relate to the Property and are required to be
paid by the Contributor, and such tax returns are true, correct and complete in
all material respects. There are no audits, examinations or other proceedings
relating to any taxes of the Contributor related to the Property, except as
disclosed by the Contributor, or any taxes imposed with respect to the Property
by any Governmental Entity in progress. The Contributor has not received any
written notice from any Governmental Entity that such Governmental Entity
intends to conduct such an audit, examination or other proceeding in respect to
taxes or make any assessment for taxes, and the Contributor does not otherwise
have any knowledge that any such audit, examination, or other proceeding is
threatened. The Contributor is not a party to any litigation or pending
litigation or administrative proceeding regarding taxes related to the Property.
There is currently not any appeal or application to appeal current or past real
or personal property tax assessments pending with respect to the Property.

(m) At the Effective Date and at the Closing, all of the representations of the
Contributor set forth on Exhibit H are and shall be true and correct.

Contributor hereby indemnifies and holds harmless Recipient from and against any
and all Loss or Losses, claims, demands, actions, causes of action and suits
arising out of or in any way related to any breach of any representation,
warranty, covenant or agreement of Contributor in this Agreement, and the
Contributor agrees and acknowledges that, upon any such breach by the
Contributor, the Recipient Parties may, but shall not be required to, satisfy
any such Loss by cancelling or taking possession of a number of OP Units held by
the Contributor having a value equal to the amount of such Loss. For purposes of
this Section 14, the term “Loss” means any loss, expense (including without
limitation reasonable attorney fees), liability or cost.

15. Recipient’s Representations and Warranties.

(a) Each of the Recipient Parties is duly organized and validly existing under
the laws of its state of formation. Each of the Recipient Parties has the full
right and authority to enter into this Agreement and to transfer all of the and
to consummate or cause to be consummated the Transactions contemplated herein.
The person signing this Agreement on behalf of each of the Recipient Parties is
authorized to do so. This Agreement constitutes, and all agreements and
documents contemplated hereby (when executed and delivered pursuant hereto) will
constitute, the valid and legally binding obligations of the Recipient Parties,
enforceable in accordance with their respective terms. No other signatures or
approvals are required to make this Agreement fully enforceable by the
Contributor with respect to the Recipient Parties. This Agreement constitutes,
and all agreements and documents contemplated hereby (when executed and
delivered pursuant hereto) will constitute, the valid and legally binding
obligations of the Recipient Parties, enforceable in accordance with their
respective terms.

(b) The OP Units, when issued and delivered in accordance with the terms of this
Agreement in exchange for the Property, will be duly and validly issued, and
free of any Liens (other than any Liens arising under this Agreement, pursuant
to the terms of the Articles of Incorporation of the REIT (as amended from time
to time, the “REIT Charter”) or the Partnership Agreement, through action of the
Contributor or pursuant to any applicable securities laws). Upon the issuance of
the OP Units at Closing, the Contributor will be admitted as a partner of the
Operating Partnership.

(c) Recipient Parties and each of them is not a party to any litigation which is
still pending, and knows of no threatened litigation, affecting or relating in
any way to any Recipient Party’s ability to enter this Agreement and perform
Recipient’s duties hereunder or under the Lease.

(d) Each of the Recipient Parties (i) has duly and timely filed (or has had
filed on the Recipient Party’s behalf) all income, franchise, and other material
tax returns required to be filed by the Recipient Party, and (ii) has paid (or
has had paid on the Recipient Party’s behalf) all material taxes shown as due on
such tax returns and all other material taxes (whether or not shown on such tax
returns) that are required to be paid by the Recipient Party, and such tax
returns are true, correct and complete in all material respects. There are no
audits, examinations or other proceedings relating to any taxes of any Recipient
Party except as disclosed by the Recipient Party. No Recipient Party has
received any written notice from any Governmental Entity that such Governmental
Entity intends to conduct such an audit, examination or other proceeding in
respect to taxes or make any assessment for taxes, and the Recipient Parties do
not otherwise have any knowledge that any such audit, examination, or other
proceeding is threatened.

(e) Recipient Parties and each of them hereby indemnifies and holds harmless
Contributor from and against any and all Loss or Losses, claims, demands,
actions, causes of action and suits arising out of or in any way related to any
breach of any representation, warranty, covenant or agreement of Recipient
Parties in this Agreement, and the each Recipient Party agrees and acknowledges
that, upon any such breach by any Recipient Party, the Contributor may, but
shall not be required to, satisfy any such Loss by paying cash or, with
Contributor’s consent, by issuing a number of OP Units having a value equal to
the amount of such Loss. For purposes of this Section 15, the term “Loss” means
any loss, expense (including without limitation reasonable attorney fees),
liability or cost.

16. Broker and Broker’s Commission. Recipient and Contributor each represent and
warrant to the other that such party has not incurred an obligation to any
broker or agent in connection with the Transaction contemplated hereby. Each
party hereby covenants and agrees to defend, indemnify and hold harmless the
other party against and from any and all loss, expense (including without
limitation reasonable attorney’s fees), liability, cost, claim, demand, damage,
action, cause of action and suit arising out of or in any manner relating to the
alleged employment or use by such party of any real estate broker or agent in
connection with the Transactions. The provisions of this Section 16 shall
survive the Closing of the Transactions.

17. Survey and Inspection. Recipient and Recipient’s agents, employees and
independent contractors shall have the right and privilege at reasonable times
and after reasonable notice to Contributor to enter upon the Property during the
Inspection Period to survey and inspect the Property and to conduct soil
borings, environmental assessment and toxic waste studies and other geological,
engineering, water or landscaping tests or studies or building inspections, all
at Recipient’s sole cost and expense. Recipient hereby covenants and agrees to
indemnify and hold harmless Contributor from any and all loss, liability, cost
(including without limitation reasonable attorney fees), claim, demand, damage,
action, cause of action and suit arising out of or in any manner related to the
exercise by Recipient of Recipient’s rights under this section (but not the
existence of any condition discovered in the course of Recipient’s inspections
and testing).

18. Eminent Domain. If, after the Effective Date and prior to Closing,
Contributor shall receive notice of the commencement or threatened commencement
of eminent domain or other like proceedings against the Property or any portion
thereof, Contributor shall immediately notify Recipient in writing, and
Recipient shall elect within thirty (30) days from and after such notice, by
written notice to Contributor, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Recipient and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such proceedings, in which event the
Closing Consideration shall remain the same and Contributor shall transfer and
assign to Recipient at Closing all condemnation proceeds and rights to
additional condemnation proceeds, if any. If Recipient elects to purchase after
receipt of such a notice, all actions taken by Contributor with regard to such
eminent domain proceedings, including but not limited to, negotiations,
litigation, settlement, appraisals and appeals, shall be subject to the approval
of Recipient, which approval shall not be unreasonably withheld. If Recipient
does not make such election within the aforesaid time period, Recipient shall be
deemed to have elected to close the transactions contemplated hereby in
accordance with clause (b) above.

19. Property Damage. If, after the Effective Date and prior to Closing, the
Property shall suffer significant damage as the result of fire or other
casualty, Contributor shall immediately notify Recipient in writing. In the
event said damage results in damage of the improvements situated on the Property
in the amount of Ten Thousand and No/100 Dollars ($10,000.00) or greater,
Recipient shall have the right to elect within fifteen (15) days from and after
such notice, by written notice, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Recipient and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the Closing
Consideration shall remain the same and Contributor shall transfer and assign to
Recipient at Closing all insurance proceeds received or to be received as a
result of such damage, and Recipient shall receive a credit against the Closing
Consideration for any insurance deductible or uninsured loss. If Recipient does
not make such election within the aforesaid time period, Recipient shall be
deemed to have elected to close the transactions contemplated hereby in
accordance with clause (b) above. In the event less than Ten Thousand and No/100
Dollars ($10,000.00) of damage to the improvements situated on the Property
exists, this Agreement shall remain in full force and effect, but, at Closing,
Contributor shall transfer and assign to Recipient all insurance proceeds
received or to be received as a result of such damage, and Recipient shall
receive a credit against the Closing Consideration for any insurance deductible
or uninsured loss.

20. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Contributor shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.

21. Operations. After the Effective Date and prior to the Closing Date,
Contributor shall neither enter into any new, nor terminate, modify, extend,
amend or renew any existing, lease or service, management, maintenance, repair,
employment, union, construction, leasing or other contract or agreement
affecting the Property (each, a “New Agreement”) without providing at least five
(5) business days prior notice (and opportunity to review and approve the New
Agreement) to Recipient. Recipient shall have five (5) business days after
Recipient’s actual receipt (notwithstanding the notice provisions in Section 22
below) of a true, correct and complete copy of a New Agreement to approve the
same. If Recipient does not approve any such New Agreement that Contributor will
enter into prior to expiration of the Inspection Period, then Recipient’s sole
and exclusive remedy will be to terminate this Agreement by delivering written
notice to Contributor no later than five (5) business days after receiving the
New Agreement, and in such event Recipient shall receive a full refund of the
Earnest Money. If Recipient fails to terminate this Agreement as set forth in
the preceding sentence, it shall be deemed to have approved the New Agreement
that Contributor will enter into prior to expiration of the Inspection Period in
the form provided. Contributor may not enter into New Agreement after expiration
of the Inspection Period unless Recipient has approved the same in writing.
Contributor shall cause any Contracts which Recipient elects in its discretion
not to assume to be cancelled at or before Closing.

22. Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section 22 other than electronic mail, or
(v) sent by electronic mail during normal business hours with a confirmation
copy delivered by another method permitted by this Section 22 other than
facsimile, addressed as set forth below. Notice sent by U.S. mail is deemed
delivered three days after deposit with the U.S. Postal Service. Notice sent by
a reputable express carrier is deemed received on the day receipted for by the
express carrier or its agent. Notice sent via facsimile is deemed delivered upon
the transmission to the phone number designated as the recipient’s facsimile
phone number below. Notice sent via electronic mail is deemed delivered upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail addresses set forth above. The
addresses of the parties to which notices are to be sent shall be Recipient’s
Address or Contributor’s Address, as applicable, as set forth in Section 1
above. Any party shall have the right from time to time to change the address to
which notices to it shall be sent to another address, and to specify two
additional addresses to which copies of notices to it shall be mailed, by giving
to the other party at least ten (10) days prior notice of the changed address or
additional addresses.

23. Remedies. If the Transactions fail to close by reason of Recipient’s failure
to perform its obligations under this Agreement, the Earnest Money shall be
retained by Contributor as liquidated damages, the parties hereby acknowledging
that Contributor’s actual damages in such circumstances would be difficult, if
not impossible, to determine. Contributor expressly acknowledges and agrees that
retention of the Earnest Money as provided for herein shall be Contributor’s
sole and exclusive remedy in the event of Recipient’s failure to perform its
obligations hereunder. If the Transactions fail to close for any reason other
than Recipient’s failure to perform his obligations hereunder, the Earnest Money
shall promptly be refunded to Recipient. In the event Contributor fails or
refuses to convey the Property in accordance with the terms hereof or otherwise
fails to perform its obligations hereunder, Recipient shall have the right to a
refund of all Earnest Money, specific performance and all other rights and
remedies available at law or in equity for Contributor’s breach, all` of which
are reserved, cumulative, and nonexclusive. Contributor waives the right to
assert the defense of the lack of mutuality in any suit for specific performance
instituted by Recipient. Without limiting the foregoing, the prevailing party
shall also be entitled to obtain its attorneys’ fees and costs in connection
with enforcing its rights and remedies under this Agreement.

24. Time of Essence. Time is of the essence of this Agreement.

25. Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the Transactions contemplated hereby. Contributor also
shall execute and deliver to the Title Company at Closing, for it to hold in
escrow pending Recipient’s payment of the Closing Consideration: (i) the Deed;
(ii) a certificate with respect to Section 1445 of the Internal Revenue Code
stating, among other things, that Contributor is not a foreign corporation as
defined in the Internal Revenue Code and I.R.S. Regulations; (iii) the General
Assignment substantially in the form attached hereto as Exhibit E;
(iv) Contributor’s representation and warranty downdate certificate under
Section 14; (v) a counterpart signature page to the Partnership Agreement in the
form attached hereto as Exhibit F, (vi) a completed Accredited Investor
Questionnaire, substantially in the form attached hereto as Exhibit G, (vii) the
Water Rights Conveyance Instrument (if applicable), and (viii) such other
documents reasonably necessary or appropriate to complete and evidence the
Transactions contemplated hereby, as reasonably requested by Contributor, the
Recipient or Title Company, including without limitation a standard title
company owner’s affidavit.

26. Withholding. Notwithstanding anything to the contrary herein or elsewhere,
the Recipient may withhold and pay over to a Governmental Entity a portion of
any payments or other consideration otherwise to be made to the Contributor, in
each case as required by the Code, or other applicable law, and (a) such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Contributor, and (b) for the sake of clarity, the Contributor
shall have no claim against the Recipient Parties, or any of their affiliates,
with respect to any amount so withheld and paid over. An amount required to be
withheld by the REIT, the General Partner or the Operating Partnership may be
withheld in kind. In the event of such withholding, the Recipient shall give the
Contributor advance written notice, prior to withholding.

27. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Recipient and Contributor. All prior understandings and agreements between the
parties are deemed merged herein.

28. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.

29. Possession. Contributor shall deliver actual possession of the Property at
Closing, subject to the Lease.

30. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Colorado and venue for any civil action
brought hereunder shall lie in the Colorado State courts in Saguache County,
Colorado.

31. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be. No assignment of any part of this
Agreement or any right or obligation hereunder may be made by any party without
the prior written consent of the other parties hereto, and any attempted
assignment without such consent shall be void and no force or effect; provided,
however, that the Recipient shall be entitled to assign any of its rights or
delegate any of its obligations under this Agreement to an affiliate of the
Recipient (so long as such entity is directly owned by the Operating
Partnership) and to allocate the portion of the Land to be acquired by the
Recipient; provided further, that no such assignment or delegation shall relieve
Recipient of its obligations hereunder.

32. Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Recipient’s indemnification with respect to its
entering upon the Property prior to Closing, Contributor’s representations,
covenants, warranties and indemnity agreement in Section 14, Contributor’s
agreement to cooperate with a Rule 3-14 Audit, Contributor’s covenant not to
encumber the Property subsequent to the date hereof, the mutual covenants of
Contributor and Recipient to indemnify each other, as the case may be, as set
forth in Section 16 and elsewhere, including covenants to pay attorney fees to a
prevailing party, shall not merge into the Deed but instead shall survive any
Closing pursuant to this Agreement. Except as set forth in the preceding
sentence or as otherwise expressly set forth herein, no other provision of this
Agreement shall survive the Closing of the Transactions.

33. Press Releases and Public Announcements. The Contributor agrees that it
shall not issue any press release or public announcement or any other disclosure
concerning this Agreement or the Transactions without the prior consent of the
Recipient Parties.

34. Non-Solicitation. From and after the Effective Date, Contributor shall not
market the Property for sale, or solicit or accept any back-up offers with
respect to the sale of the Property.

35. Access to Information. Up to and following the Closing, the Contributor
shall provide the Recipient with reasonable access to such business records
specific to the Property and shall perform such reasonable actions pertaining to
the Property when requested by the Recipient, including but not limited to, any
records or actions reasonably requested by the Recipient (i) to satisfy its
obligations with respect to the Farm Service Agency or any other Governmental
Entity, (ii) to assist with filings with the United States Securities and
Exchange Commission, including any cooperation required by the Recipient’s
auditors and counsel in relation to and with such filings, (iii) in connection
with any Rule 3-14 Audit, and (iv) to fulfill any inquiry or inquiries which the
Recipient in its reasonable discretion deems necessary hereunder; provided,
however, that the Contributor’s obligation to provide records pursuant to this
section shall be limited to such records relating to periods up to and including
the date of Closing.

36. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. Unless otherwise specified, the
last day of any period of time described herein shall be deemed to end at 5:00
p.m. local time in the state in which the Property is located.

37. Transfer of OP Units.

The General Partner consents to the transfer of the OP Units held by Contributor
to the Owners of Contributor, provided that the Owners of Contributor are
Qualified Transferees (as defined in the Partnership Agreement) at the time of
the transfer of the OP Units to Owners of Contributor Upon a transfer of OP
Units from Contributor to the Owners of Contributor, the General Partner will
admit the Owners of Contributor as Substituted Limited Partners (as defined in
the Partnership Agreement) upon the delivery to the General Partner by the
Owners of Contributor of executed counterpart signature pages to the Partnership
Agreement.

1

IN WITNESS WHEREOF, this Contribution Agreement has been duly executed on the
day and year first above written.

RECIPIENT:

Gunbarrel Road Alamosa, LLC, a Delaware limited liability company

By: Gladstone Land Limited Partnership, a Delaware limited partnership, its sole
member and manager

By: Gladstone Land Partners, LLC, a Delaware limited

liability company, its General Partner

By: Gladstone Land Corporation, a Maryland corporation, its Manager

      By: /s/ David Gladstone
 

Name:
  David Gladstone
 
   



    Title: Chief Executive Officer

REIT:

Gladstone Land Corporation, a Maryland corporation

By: David Gladstone
Name: David Gladstone
Title: Chief Executive Officer


2

IN WITNESS WHEREOF, this Contribution Agreement has been duly executed on the
day and year first above written.

GENERAL PARTNER:

Gladstone Land Partners, LLC, a Delaware limited

liability company

By: Gladstone Land Corporation, a Maryland corporation, its Manager

      By: /s/ David Gladstone
 

Name:
  David Gladstone
 
   



    Title: Chief Executive Officer

OPERATING PARTNERSHIP:

Gladstone Land Limited Partnership, a Delaware limited partnership

By: Gladstone Land Partners, LLC, a Delaware limited liability company, its
General Partner

By: Gladstone Land Corporation, a Maryland

corporation, its Manager

By: /s/ David Gladstone
Name: David Gladstone
Title: Chief Executive Officer


3

IN WITNESS WHEREOF, this Contribution Agreement has been duly executed on the
day and year first above written.

 
CONTRIBUTOR:
 
SAM Investments, Inc.,
an Illinois corporation
By: /s/ Steve Klemen
 
Name: Steve Klemen
 
Title: President
 

EXHIBIT A
LAND

SAM Investments, Inc. – Contribution Agreement — $528,529

Township 41 North, Range 9 East, N.M.P.M., County of Saguache, State of Colorado

Section 18: NW1/4

The foregoing being together with all water and water rights, surface and
surface rights, well and well rights which are or may be used on or in
connection with the above described real property, including, but not limited
to, adjudicated water rights and decrees and priorities therefore; well permits
issued by the State Engineer; all canals, reservoirs, pipelines, tunnels, and
rights of way appurtenant to or used in connection with the above-described real
property.

EXHIBIT B
PERSONAL PROPERTY

See attachedEXHIBIT C
DUE DILIGENCE MATERIALS

(a) Plans, drawings, specifications and engineering and architectural studies
and work (including “as built” plans and drawings, if any) with regard to the
Property that are in Contributor’s possession;

(b) Any appraisals, surveys, title policy(ies) or title work of the Property
obtained during the period during which Contributor has owned the Property or
otherwise in Contributor’s possession;

(c) Operating budgets for the Property for the two (2) most recent complete
calendar years and the current year;

(d) Income and expense statements for the two (2) most recent complete calendar
years and the current year-to-date;

(e) Copies of any current Lease and any amendments or proposed amendments
thereto;

(f) As to each Lease and Tenant, a statement of (i) the rent payable under such
Lease for the last five (5) years, (ii) the date on which rent is due under each
Lease, (iii) all receipts for rent and the rental period for which, rent has
been paid, (iv) the expiration date of such Lease and any renewal or extension
options, (v) information regarding the status of security deposits, if applied,
and (vi) the identity of any sublessee(s) or licensee (s) of any part of the
Property (including without limitation, any licensee of any hunting, fishing or
other Recreational Rights with respect thereto), including the material terms of
any such sublease or license;

(g) Copies of all correspondence in Contributor’s possession relating to any
Lease or Government Payments;

(h) Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;

(i) Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;

(j) Copies of insurance certificates with respect to the Property;

(k) Copies of all of the Contracts and any amendments or proposed amendments
thereto;

(l) Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Contributor has owned
the Property;

(m) Any environmental assessment report or study with respect to the Property in
Contributor’s possession;

(n) Copies of any warranties relating to any Improvements or Personal Property
included in the Property;

(o) Any information in Contributor’s possession or control from any governmental
agency or authority regarding the Property or adjacent properties;

(p) Copies of all notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties;

(q) Copies of all notices and correspondence received from third-parties
claiming an interest or right in and to the Property, or any portion thereof;

(r) Copies of all certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof; and

(s) Copies of the most current and up to date financial statements for the
Tenant and for years 2014, 2013 and 2012.

EXHIBIT D
LEASE

See attachedEXHIBIT E
GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of the        of
     , 20      , by        (“Assignor”), whose address is      , in favor of
       (“Assignee”), a      whose address is       .

1. Contribution Agreement; Defined Terms. This Assignment is being executed and
delivered pursuant to that certain Contribution Agreement, dated as of , 2016
(the “Contribution Agreement”), by and among the Assignor, the Assignee,
Gunbarrel Road Alamosa, LLC, a Delaware limited liability company and a wholly
owned subsidiary of the Operating Partnership, Gladstone Land Corporation, a
Maryland corporation, Gladstone Land Partners, LLC, a Delaware limited liability
company, and Gladstone Land Limited Partnership, a Delaware limited partnership
(the “Operating Partnership”). Any capitalized term used but not otherwise
defined herein shall have the meaning set forth in the Contribution Agreement.

2. Assignment and Conveyance. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby bargains, sells, conveys, grants, transfers and assigns to Assignee the
entire right, title and interest of Assignor in and to the following in
accordance with the terms and conditions of the Contribution Agreement:



  i.   [All Contracts not previously terminated at Assignee’s request];



  ii.   All Personal Property scheduled in Exhibit B to the Purchase Agreement
and not conveyed by bill of sale;



  iii.   All warranties, guarantees, bonds, licenses, building permits,
certificates of occupancy, zoning certificates, and other governmental permits
and licenses to and in connection with the construction, development, ownership,
use, operation or maintenance of the Property or any part thereof, to the extent
the same are assignable; and



  iv.   All Water Rights not otherwise conveyed.

5. Indemnity. Assignor agrees to indemnify, defend and hold Assignee harmless
from and against any and all claims, damages, demands, causes of action,
liabilities, judgments, losses, costs and expenses (including but not limited to
reasonable attorneys’ fees) asserted against or incurred by Assignee caused by
the failure of Assignor to perform any obligation under any of the Contracts, or
the Lease first arising prior to the date hereof.

4

6. Power and Authority. Assignor represents and warrants to Assignee that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of Assignor represents and warrants
to Assignee that he or she is fully empowered and authorized to do so.

7. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.

8. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

9. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

10. Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of Colorado.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

ASSIGNOR

     
     

By:
Title:


ASSIGNEE

     
     

EXHIBIT F

COUNTERPART SIGNATURE PAGE TO PARTNERSHIP AGREEMENT

The undersigned has thoroughly and carefully read the First Amended and Restated
Agreement of Limited Partnership of Gladstone Land Limited Partnership, a
Delaware limited partnership, dated as of October 7, 2014, and hereby adopts,
agrees and assents to all provisions of said First Amended and Restated
Agreement of Limited Partnership.

CONTRIBUTOR:

[CONTRIBUTOR NAME]

By:
Name:
Title:


EXHIBIT G

ACCREDITED INVESTOR QUESTIONNAIRE

The undersigned (the “Contributor”) hereby certifies to Gladstone Land Limited
Partnership, a Delaware limited Partnership (the “Partnership”), that as of [],
2016 (the “Certification Date”), one or more of the following categories of
“accredited investor” (as defined in Rule 501(a) of the Securities and Exchange
Commission (the “SEC”)) correctly describes the undersigned, and the undersigned
has indicated in the appropriate place which provision(s) below so describe(s)
the undersigned (check all that apply):

             
A natural person whose individual net worth, or joint net worth with such
person’s spouse, is in excess of $1,000,000. For
purposes of this determination, (i) such person’s primary residence shall not be
included as an asset; (ii) indebtedness that
is secured by such person’s primary residence, up to the estimated fair market
value of the primary residence as of the date
hereof, shall not be included as a liability (except that if the amount of such
indebtedness outstanding as of the date hereof
exceeds the amount that was outstanding on the date 60 days prior to the date
hereof, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (iii) indebtedness that
is secured by such person’s primary residence in excess of the estimated fair
market value of the primary residence as of the
date hereof shall be included as a liability.
       
A natural person who had an individual income in excess of $200,000 or joint
income with such person’s spouse in excess of
$300,000 in each of the last two calendar years and who reasonably expects to
reach the same income level in the current
calendar year.
       
A corporation, Massachusetts or similar business trust, partnership, limited
liability company, or organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, not formed
for the specific purpose of acquiring a limited
partnership interest in the Partnership, with total assets in excess of
$5,000,000.
       
A bank (as defined in Section 3(a)(2) of the Securities Act of 1933, as amended
(the “Securities Act”)) or a savings and loan
association or other institution (as defined in Section 3(a)(5)(A) of the
Securities Act), whether acting in regard to this
investment in its individual or a fiduciary capacity.
       
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934.
       
An insurance company (as defined in Section 2(a)(13) of the Securities Act).
       
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).
       
A business development company (as defined in Section 2(a)(48) of the Investment
Company Act).
       
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958.
       
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if the plan has total
assets in excess of $5,000,000.
       
An employee benefit plan (an “ERISA Plan”) within the meaning of Title I of
Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), whose decision to purchase a limited partnership interest
in the Partnership was made by a plan
fiduciary (as defined in Section 3(21) of ERISA) that is either a bank, savings
and loan association, insurance company or
registered investment adviser.
       
An ERISA Plan with total assets in excess of $5,000,000.
       
A private business development company (as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940).
       
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring a limited partnership
interest in the Partnership, whose purchase of such limited partnership interest
is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) under the Securities Act.
       
An entity in which all of the equity owners fit into at least one of the
categories checked above.

                  None of the above apply.  


       
CONTRIBUTOR:
       
[CONTRIBUTOR NAME]
       
By:
       
 
       
Name:
       
 
       
Title:
       
 

EXHIBIT H

SECURITIES LAW REPRESENTATIONS

1. Representations. In deciding to engage in the Transactions, including the
acquisition of the OP Units, neither the Contributor nor any equity holder
thereof is relying upon any representations made to it by the Recipient Parties,
or any of their respective partners, officers, employees, or agents that are not
contained herein. The Contributor is aware of the risks involved in investing in
the OP Units and in the shares of common stock, par value $0.01 per share, of
the REIT (“Common Stock”) that may be issuable at the REIT’s election upon
redemption of such OP Units in accordance with the Partnership Agreement.

2. No Registration. The Contributor and each equity holder thereof understands
that the offer and sale of the OP Units have not been registered under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”) or any state securities laws, and are instead being
offered and sold in reliance on an exemption from such registration requirements
and that the REIT’s and the Operating Partnership’s reliance on such exemption
is predicated in part on the accuracy and completeness of the representations
and warranties of the Contributor contained herein.

3. Investment Intent. The Contributor is acquiring the OP Units solely for its
own account for the purpose of investment and not as a nominee or agent for any
other person and not with a view to, or for offer or sale in connection with,
any distribution of such OP Units. The Contributor agrees and acknowledges that
except as permitted by the Partnership Agreement and this Contribution
Agreement, it will not, directly or indirectly, offer, transfer, sell, assign,
pledge, hypothecate or otherwise dispose of (each, a “Transfer”) any of the OP
Units, unless (i) the Transfer is pursuant to an effective registration
statement under the Act and qualification or other compliance under applicable
blue sky or state securities laws, or (ii) counsel for the Contributor (which
counsel shall be reasonably acceptable to the REIT) shall have furnished the
REIT and the Operating Partnership with an opinion, reasonably satisfactory in
form and substance to the REIT and the General Partner, to the effect that no
such registration is required because of the availability of an exemption from
registration under the Act. The Contributor acknowledges the additional
restrictions on Transfer imposed by the REIT Charter and the Partnership
Agreement.

4. Knowledge. The Contributor is knowledgeable, sophisticated and experienced in
business and financial matters and fully understands the limitations on transfer
imposed by applicable securities laws and as described in this Agreement and the
Partnership Agreement. The Contributor is able to bear the economic risk of
holding the OP Units for an indefinite period and is able to afford the complete
loss of its investment in the OP Units; the Contributor has received and
reviewed all information and documents about or pertaining to the REIT and the
Operating Partnership, the business and prospects of the REIT and the Operating
Partnership, and the issuance of the OP Units, as the Contributor deems
necessary or desirable, and has been given the opportunity to obtain any
additional information or documents and to ask questions and receive answers
about such information and documents, the REIT, the Operating Partnership, the
business and prospects of the REIT and the Operating Partnership, and the OP
Units, which the Contributor deems necessary or desirable to evaluate the merits
and risks related to its investment in the OP Units.

5. Holding Period; Restrictions. The Contributor acknowledges that it has been
advised that: (i) the OP Units issued pursuant to this Agreement are “restricted
securities” (unless registered in accordance with applicable U.S. securities
laws) under applicable federal securities laws and may be disposed of only
pursuant to an effective registration statement or an exemption therefrom and
the Contributor understands that the Operating Partnership has no obligation or
intention to register the issuance or the resale of any of the OP Units);
accordingly, the Contributor may have to bear indefinitely the economic risks of
an investment in the OP Units; (ii) a restrictive legend in the form hereafter
set forth shall be placed on the OP Unit certificates (if any); and (iii) a
notation shall be made in the records of the Operating Partnership or the
applicable transfer agent, if any, indicating that the OP Units are subject to
restrictions on transfer and ownership, including those set forth in the
Partnership Agreement.

6. Value. The Contributor understands that no federal agency (including the
Securities and Exchange Commission) or state agency has made or will make any
finding or determination as to the fairness of an investment in the OP Units.

7. Lack of Market for OP Units. The Contributor understands that there is no
established public, private or other market for the OP Units to be acquired by
the Contributor hereunder and it is not anticipated that there will be any
public, private or other market for such OP Units in the foreseeable future.

8. Legend on Certificates Representing Shares of Common Stock. The Contributor
acknowledges that any certificate representing shares of Common Stock that may
be issuable at the REIT’s election upon redemption of OP Units shall bear, the
following legend, together with any legends required by the REIT Charter:

THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND IN CASE (I) OR
(II), UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

9. Legend on Certificates Representing OP Units. Each OP Unit certificate, if
any, issued pursuant to this Agreement shall bear the following legend:

THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND IN CASE (I) OR
(II), UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

THIS CERTIFICATE IS NOT NEGOTIABLE. THE LIMITED PARTNERSHIP INTERESTS
REPRESENTED BY THIS CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN
ACCORDANCE WITH (A) THE PROVISIONS OF THE FIRST AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF GLADSTONE LAND LIMITED PARTNERSHIP, AS AMENDED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME AND (B) ANY APPLICABLE FEDERAL OR
STATE SECURITIES OR BLUE SKY LAWS.

5

SCHEDULE 1

RELATED AGREEMENTS



  1.   Agreement of Purchase and Sale by and between Ernest Myers, Virginia
Myers and Recipient dated February 11, 2016.



  2.   Agreement of Purchase and Sale by and between Sam Investments, Inc. and
Recipient dated on or about even date herewith.



  3.   Contribution Agreement by and between Mountain Valley Produce, LLC,
Gladstone Land Corporation, Gladstone Land Partners, LLC, Gladstone Land Limited
Partnership and Recipient dated on or about even date herewith.

16127672.6

6